Citation Nr: 1725045	
Decision Date: 06/30/17    Archive Date: 07/10/17

DOCKET NO.  12-22 834	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 10 percent for service-connected left knee osteoarthritis. 

2.  Entitlement to a separate compensable disability rating for left knee instability prior to April 4, 2016, and in excess of 10 percent thereafter. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

S.M. Kreitlow


INTRODUCTION

The Veteran had honorable active military service from March 1986 to June 1993.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

The Veteran appeared and testified at a hearing held at the before Decision Review Officer RO in July 2013.  A transcript of this hearing is associated with the claims file.  The Veteran had requested a Board hearing on his VA Form 9, but withdrew that request at the time of his RO hearing in July 2013.

The Veteran's appeal was previously before the Board in January 2014 at which time it also included a claim for service connection for a lower back disorder.  The Board remanded both claims on appeal for additional development.  In a July 2014 rating decision, the RO granted service connection for "low back injury" and assigned a 20 percent disability rating effective June 29, 2010, the date of the Veteran's claim for service connection.  Consequently, the Board finds the benefits the Veteran sought on appeal was granted in full on remand and there is no further question of fact or law at issue.  Thus, the Board has no further jurisdiction over the Veteran's claim for service connection for a low back disorder and the only issue remaining on appeal is the Veteran's claim for an increased disability rating for his service-connected left knee osteoarthritis.  

In addition, the Board notes that the Veteran filed a new application for service connection in April 2016 for multiple conditions which included a general claim for "knee pain."  Despite already having an appeal pending, the RO adjudicated a claim for an increase for the service-connected left knee osteoarthritis in a September 2016 rating decision and, although denying a disability rating higher than 10 percent for the left knee osteoarthritis, the RO granted a separate 10 percent disability rating for instability of the left knee effective April 4, 2016, the date of the claim.  As separate ratings for different manifestations of the same disability are always a component of an increased disability rating claim, the Board has included the rating for left knee instability as a separate issue.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Unfortunately the Board finds that remand of the Veteran's claim is again required due to recent changes in the law.  Since the Veteran's claim was last before the Board in January 2014, the Court of Appeals for Veterans Claims (Court) issued a decision in Correia v. McDonald, 28 Vet. App. 158 (2016).  In that decision, the Court held that the final sentence of 38 C.F.R. § 4.59 creates a requirement that certain range of motion testing be conducted whenever possible in cases of joint disabilities.  The final sentence of § 4.59 provides that "[t]he joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint."  The Court found that, to be adequate, a VA examination of the joints must, wherever possible, include the results of the range of motion testing described in the final sentence of § 4.59.  

The Veteran was afforded VA examinations in May 2011 and August 2013 related to the present appeal.  In addition, although not used to adjudicate the present appeal, the Veteran underwent VA examination in August 2016 in relation to his April 2016 claim, which was used to award the 10 percent disability rating for left knee instability in the September 2016 rating decision.  A review of the reports of these examinations reveals that, although range of motion testing of both knees was conducted at all examinations, it is unclear whether it was active or passive, or was weight-bearing or nonweight-bearing.  Consequently, the Board finds that all three examinations are inadequate for rating purposes pursuant to Correia and remand is warranted for a new VA examination to obtain the appropriate range of motion testing.  In addition, a retrospective medical opinion would be helpful in satisfying the requirements of Correia.

Consequently, the Board finds that it must remand the Veteran's claim for additional development, to wit, a new VA examination.  Moreover, as the Veteran's claim is being remanded, his medical treatment records should be updated since the last treatment records in the claims file are from February 2014.

In addition, the Board notes that it does not appear that the Veteran's treatment records have been obtained for the entire appeal period.  VA treatment records from the VA Medical Center in Charleston, South Carolina, were obtained but demonstrate that the Veteran did not begin treatment at this VA facility until September 2013.  Furthermore, there appears to be a gap in these treatment records from April 2015 to July 2015.  The Veteran filed his claim for service connection in June 2010.  Thus treatment records from June 2010 to the present are relevant to evaluating the severity of his left knee disability, whether they are VA or private treatment records.  Thus, on remand, efforts should be undertaken to obtain all of the Veteran's VA and non-VA treatment records.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and ask him to identify all VA and non-VA medical care providers who have treated him for his left knee disability since June 2010.  For all non-VA medical care providers, advise the Veteran that VA will request those treatment records if he completes and submits a release form permitting VA to do so.  Otherwise he can provide the treatment records to VA himself.  For VA treatment records identified, those records should be obtained and associated with the claims file, especially VA treatment records from April 2014 to July 2015 and from May 2016 to the present.  All effort to obtain records should be documented in the claims file.  The Veteran and his representative should be advised of any records that VA is not able to obtain and provided an opportunity to submit them.

2.  After the above development is completed and the records obtained associated with the claims file, schedule Veteran for an appropriate VA examination to determine the nature, extent and severity of his service-connected left knee disability, to include osteoarthritis and instability.  The claims file must be made available to the examiner for his review.  The claims file and copies of all pertinent records should be made available to the examiner.  

All indicated tests should be performed.  The examiner is requested to delineate all symptomatology associated with, and the current severity of the left knee disability.  In particular, the examiner should be requested to provide the following:

a.  The examiner should test the range of motion of the Veteran's bilateral knees in active motion, passive motion, weight-bearing, and nonweight-bearing, if possible.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

b.  The examiner should review the prior VA examination reports from May 2011, August 2013 and August 2016 and treatment records and provide a retrospective opinion which identifies the range of motion of the Veteran's bilateral knees in active motion, passive motion, weight-bearing, and nonweight-bearing since 2010.  If it is not possible to provide such an opinion without resorting to mere speculation, please so state and provide an explanation as to why an opinion cannot be given.  

3.  After ensuring the VA examination is adequate, readjudicate the Veteran's claim.  If such action does not resolve the claim, a Supplemental Statement of the Case should be issued to the Veteran and his representative.  An appropriate period of time should be allowed for response.  Thereafter, this claim should be returned to this Board for further appellate review, if in order.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M.C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).



